FILE COPY


                                 M A N D A T E

TO THE 105TH DISTRICT COURT of KLEBERG COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 17th day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

Kristin Nichole Bowling,                                                     Appellant,
                                           v.
The State of Texas,                                                           Appellee.
CAUSE NO. 13-15-00300-CR                                         (Tr.Ct.No. 14-AC-0466)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion.

      We further order this decision certified below for observance.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 1st day of December, 2015.




                                                Dorian E. Ramirez, CLERK